DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8 and 15 are amended.
Claims 4-5, 7, 11-12, 14 and 18-20 are canceled.
Claims 1-3, 6, 8-10, 13 and 15-17 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections.

35 U.S.C. § 101
Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as Applicant’s amended claims do not fall into any of the enumerated groupings and therefore cannot be abstract. Examiner respectfully disagrees. The amended independent claims now recite (i.e., set forth or describe) identifying a payment transaction, retrieving a tree structure of planned payments, identifying planned payments with a higher priority than the payment transaction, identifying an unpaid amount of the planned payments, determining if an account balance is greater than the unpaid amount and the payment transaction amount, freezing a portion of the unpaid amount of the planned payments, validating the transaction based on the frozen portion, and committing the payment transaction, an abstract idea. Specifically, but for the additional elements, the claims under their broadest reasonable interpretation recite limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.
Applicant next contends numerous claim limitations would clearly integrate an alleged abstract idea into a practical application (reduction in processing time and resources of a computing device) that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant’s claims allow for a real-world benefit through computing systems. Examiner respectfully disagrees. First, what applicant contends is an improvement is missing from the specification. Second, the claims fail to reflect what applicant contends is an improvement (e.g. reduction in processing time and resources of a computing device).

35 U.S.C. § 112(a)
Applicant’s amendments to the claims have overcome the previous rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 8-10, 13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-3 and 6:
Step 1
Claims 1-3 and 6 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) identifying a payment transaction, retrieving a tree structure of planned payments, identifying planned payments with a higher priority than the payment transaction, identifying an unpaid amount of the planned payments, determining if an account balance is greater than the unpaid amount and the payment transaction amount, freezing a portion of the unpaid amount of the planned payments, validating the transaction based on the frozen portion, and committing the payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
identifying a … transaction that is yet to be committed … and that is associated with an account during a transaction commitment procedure
identifying planned payments of the plurality of … transactions which have already been committed and which have a higher priority than a payment of the identified … transaction based on planned payment dates of the planned payments
identifying an unpaid amount of the planned payments having the higher priority than the identified … transaction
determining that an account balance of the account is greater than the unpaid amount of the planned payments of the plurality of … transactions which have already been committed having the higher priority and a new payment amount associated with the identified … transaction 
freezing a portion of the unpaid amount of the planned payments
validating the ... transaction based on the frozen portion of the unpaid amount of the planned payments
committing the identified … transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea.
to a blockchain
from the blockchain
to the blockchain
based on a lock script
to the blockchain
Second, the limitation “blockchain transaction[s]” generally links the use of the judicial exception to a particular technological environment, that being blockchain technology. And third, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 
Further, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
retrieving … a tree structure including non-leaf nodes representing payment times and child nodes with respect to the non-leaf nodes which include planned payments of a plurality of … transactions which have already been committed … but which have not been paid

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-3 and 6 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 8-10 and 13:
Step 1
Claims 8-10 and 13 are directed to a computer-implemented apparatus (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) identifying a payment transaction, retrieving a tree structure of planned payments, identifying planned payments with a higher priority than the payment transaction, identifying an unpaid amount of the planned payments, determining if an account balance is greater than the unpaid amount and the payment transaction amount, freezing a portion of the unpaid amount of the planned payments, validating the transaction based on the frozen portion, and committing the payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 8 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
identify a … transaction that is yet to be committed … and that is associated with an account during a transaction commitment procedure
identify planned payments of the plurality of … transactions which have already been committed and which have a higher priority than a payment of the identified … transaction based on planned payment dates of the planned payments
identify an unpaid amount of the planned payments having the higher priority than the identified … transaction
determine that an account balance of the account is greater than the unpaid amount of the planned payments of the plurality of … transactions which have already been committed having the higher priority and a new payment amount associated with the identified … transaction
freezing a portion of the unpaid amount of the planned payments
validating the ... transaction based on the frozen portion of the unpaid amount of the planned payments
commit the identified … transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea. 
a processor configured to
to a blockchain
from the blockchain
to the blockchain
based on a lock script
to the blockchain
Second, the additional element “blockchain transaction[s]” generally links the use of the judicial exception to a particular technological environment, that being blockchain technology. And third, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims.
Further, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
retrieve … a tree structure including non-leaf nodes representing payment times and child nodes with respect to the non-leaf nodes which include planned payments of a plurality of … transactions which have already been committed … but which have not been paid

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-10 and 13 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 15-17:
Step 1
Claims 15-17 are directed to non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) identifying a payment transaction, retrieving a tree structure of planned payments, identifying planned payments with a higher priority than the payment transaction, identifying an unpaid amount of the planned payments, determining if an account balance is greater than the unpaid amount and the payment transaction amount, freezing a portion of the unpaid amount of the planned payments, validating the transaction based on the frozen portion, and committing the payment transaction, an abstract idea. Specifically, but for the additional elements, Claim 15 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
identifying a … transaction that is yet to be committed … and that is associated with an account during a transaction commitment procedure
identifying planned payments of the plurality of … transactions which have already been committed and which have a higher priority than the identified … transaction based on planned payment dates of the planned payments
identifying an unpaid amount of the planned payments having the higher priority than the identified … transaction
determining than an account balance of the account is greater than the unpaid amount of the planned payments of the plurality of … transactions which have already been committed having the higher priority and a new payment amount associated with the identified … transaction
freezing a portion of the unpaid amount of the planned payments
validating the ... transaction based on the frozen portion of the unpaid amount of the planned payments
committing the identified … transaction
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea. 
A non-transitory computer readable storage medium storing one or more instructions that when executed by a processor cause the processor to perform
to a blockchain
from the blockchain
to the blockchain
based on a lock script
to the blockchain
Second, the additional element “blockchain transaction[s]” generally links the use of the judicial exception to a particular technological environment, that being blockchain technology. And third, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 
Further, the following additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity:
retrieving … a tree structure including non-leaf nodes representing payment times and child nodes with respect to the non-leaf nodes which include planned payments of the plurality of … transactions which have already been committed … but which have not been paid

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” are a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-17 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685